UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7890



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEROY W. WEST,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-99-103, CA-01-252-2)


Submitted:   April 29, 2002                 Decided:   June 10, 2002


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leroy W. West, Appellant Pro Se.     Robert Edward Bradenham, II,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy W. West seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.* United States v. West, Nos. CR-99-103; CA-01-252-2

(E.D. Va. filed Sept. 7, 2001; entered Sept. 10, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




     *
       We note that even if West’s claim under Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not precluded by the reasoning in
United States v. Sanders, 247 F.3d 139 (4th Cir.), cert. denied,
    U.S.   , 122 S. Ct. 573 (2001), he has not shown cause for his
failure to raise an Apprendi claim on direct appeal. See Sanders,
247 F.3d at 145-46. Thus, this claim is procedurally barred.


                                 2